Citation Nr: 1034002	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-35 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The medical evidence has established that the Veteran lacks the 
mental capacity to manage his own affairs.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.353(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United 
States Court of Appeals for Veterans Claims (Court) explicitly 
held that the notice and assistance provisions do not apply to 
competency determinations.

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the service 
medical records and reports of his post-service treatment of his 
pertinent care.  He has also been afforded formal VA examination 
and the Board observes that the Veteran does not report that the 
condition has materially changed since that time.  Thus, a remand 
is not required solely due to the passage of time since the most 
recent VA examination.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the veteran will not be prejudiced by the Board's adjudication of 
his claim.  

Analysis

The Veteran has been deemed incompetent for the purposes of 
managing his VA monetary benefits.  He claims that his competency 
status should be restored, asserting that the doctors were wrong 
in finding him incompetent.

A mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to manage his 
or her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).  There is a presumption in 
favor of competency.  38 C.F.R. § 3.353(d).

Where reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, convincing 
and leaves no doubt as to the person's incompetency, the rating 
agency will make no determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  Determinations relative to incompetency 
should be based upon all evidence of record, and there should be 
a consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the holding 
of incompetency.  38 C.F.R. § 3.353(c).

The Board has reviewed the evidence of record and concludes that 
the Veteran is not competent to handle the disbursement of his VA 
benefits.  In so finding, the Board acknowledges the presumption 
in favor of competency.  38 C.F.R. § 3.353(d).  Here, however, 
the evidence clearly supports a finding of incompetency.

A July 2006 QTC examination provided in conjunction with a 
separate claim, indicated that the Veteran's mental status 
examination revealed abnormalities that should be further 
evaluated by a psychiatrist.  The examiner also stated that the 
Veteran's ability to handle funds would require further social 
work service assessment.  

A July 2006 neuropsychological evaluation was conducted by N.P., 
a neuropsychological post doctoral fellow, and cosigned by 
W.R.L., Ph.D.  The evaluator first indicated that the Veteran had 
been living at the Sulphur Veterans Center since early 2005, when 
it was found that he was not properly managing his diabetes, had 
swelling in his legs, and infected wound in his foot, as well as 
unsanitary living conditions.  Evaluation revealed that the 
Veteran had difficulty expressing his thoughts, was anxious, and 
speech was pressured and effortful at times.  The Veteran had 
little knowledge about the etiology and health risks associated 
with diabetes or how to properly manage chronic illnesses.  

Mental status examination showed that speech was effortful and 
the Veteran required frequent redirection when attempting to 
answer questions.  The quality of speech appeared adversely 
affected by social anxiety; however there was no evidence of 
overtly inappropriate social behavior.  The evaluator opined that 
given the current need for considerable assistance with the 
instrumental activities for daily living, some degree of 
supervision and assistance would be necessary for the foreseeable 
future.  A diagnosis of Asperser's Syndrome was provided and a 
Global Assessment of Functioning (GAF) score of 51 was provided.

In September 2006, M.W., M.D., provided a summary of the July 
2006 neuropsychological testing performed at the Sulphur 
Veteran's Center.  The doctor noted that during testing the 
Veteran exhibited considerable social anxiety that affected his 
speech and ability to express himself.  The Veteran was unable to 
provide a basic knowledge to the proper management of his chronic 
illnesses and furthermore appeared that he did not appreciate the 
severity of his diabetes or the potential consequences of 
mismanaging the disease.  Additionally, the Veteran was incapable 
of recognizing and describing human interaction and feelings 
depicted in visual scenes.  

The Veteran appeared to meet the criteria for a diagnosis of 
Asperser's Syndrome and pervasive development disorder associated 
with marked impairment of social skills with otherwise intact 
cognitive and emotional functioning.  It was noted that the 
Veteran was now dependent on the staff at Sulphur Veterans Center 
to manage his diabetes.  The physician opined that given the 
severity of social skills deficit and his current need for 
considerable assistance with his activities of daily living, some 
degree of supervision and assistance would remain necessary for 
the foreseeable future.  Finally, the physician stated that the 
Veteran was incompetent to care for himself and, considering the 
above facts, was also incapable of managing his finances.  

Based on the foregoing, the Board finds that the Veteran is shown 
not to be competent for the purpose of handling the disbursement 
of his VA benefits; the evidence is clearly against a 
determination of competency.  Therefore, the claim must be 
denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102, 3.353(d); Sims 
v. Nicholson, 19 Vet. App. 453 (2007).


ORDER

As the Veteran is not competent for the purpose of handling his 
VA benefits; the appeal to this extent is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


